OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated January 29, 1998, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (i), upon a finding that he was guilty of professional misconduct immediately threatening the public interest, based upon his failure to submit to the Grievance Committee a written answer to a complaint. In that same *83order, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised were referred to the Honorable John A. Monteleone, as Special Referee, to hear and report.
The Grievance Committee now moves to impose discipline upon the respondent upon his failure to file an answer to the petition within 10 days of his receipt, as required by this Court’s order dated January 29, 1998. The petition, which was personally served on the respondent, contains one charge alleging that the respondent failed to cooperate with the Grievance Committee by failing to timely answer complaints of professional misconduct filed with the Grievance Committee and by failing to respond to numerous letters and telephone calls from Grievance Counsel.
The respondent has neither submitted an answer to the petition nor replied to the Grievance Committee’s motion to adjudge him in default, which was served upon him on March 6, 1998.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer in this proceeding, the charges must be deemed established. The petitioner’s motion to impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and McGinity, JJ., concur.
Ordered that the petitioner’s motion to impose discipline on the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Ralph Serpico, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Ralph Serpico is commanded to continue to desist and refrain from (1) practicing law in any form, either as *84principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way a.s an attorney and counselor-at-law.